DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 2/3/2021 claims 1-5 and 18-20 are withdrawn, and claims 6-17 are pending examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 20170143414) in view of Ellingson et al. (US 20050130107).
In regards to claim 6, Sliwa discloses, “An anatomical model simulator system (Fig. 1 the heart model pump systems), comprising: [a heart] (para. 32-33 the system, 10 contains an anatomical heart, 36 which is inside a patient, 38, the system 10 will contain a 3D model of the heart) comprising: [a heart and electrodes] (Fig. 1 the heart, 36 and the electrode assembly attached to the heart 32, para. 33 the heart contains electrodes which are attached to the heart model used to collect information related to the electrical activity of the heart and send electrical signals as well) and wherein each electrode comprises at least one of silver epoxy  (para. 52-53 discusses the system contains electrodes which attach to the heart, the electrodes connect to the heart model are made up of silver epoxy); and a [heart] control system (Fig. 1, drawing labels 16, 18, 20, 40 and 42 which is the computing elements used to control the heart, 36, para. 32 discusses the elements of the electronic control unit, 12), comprising: a power supply configured to deliver electrical energy to the plurality of electrodes (para. 37 the electrode is coupled to a switch which helps control the electrodes, it is understood that the switch helps control the electricity being provided to the electrodes, para. 32 discusses the system contains the switch, 18 and the electron control unit, 12 which is used to control and power the electrodes, inherently there would be a power supply part of the system in order for it to function); and a controller configured to control the delivery of the electrical energy to the plurality of electrodes to [simulate electrical activity of the heart] (para. 32-33 the control system, 12 is used to help monitor the electrical activity of the heart as well as deliver electricity and signals to the to the different electrodes, para. 37 discusses exciting the different electrodes to deliver energy to the heart to control its electrical activity),” but fails to disclose, “a physical an anatomical model assembly configured to represent an anatomical structure, an anatomical model shell having a plurality of apertures defined therein; and a plurality of electrodes, wherein each electrode of the plurality of electrodes is disposed within one of the plurality of apertures, [controller] simulate in the physical anatomical model electrical activity of the anatomical structure.”  Ellingson teaches, “a physical an anatomical model assembly configured to represent an anatomical structure (para. 19-21 discussing the heart model, 10 which is made out of a plastic material or a silicone material which is used to simulate the anatomical structure of the heart), an anatomical model shell having a plurality of apertures defined therein (Fig. 1 heart model, 10, contains holes 20, 22, 24, 25, and 26, para. 19 discussing the heart model 10 and the different portions of the heart model, para. 34-35 the heart model contains holes in it where the electrodes are placed); and a plurality of electrodes, wherein each electrode of the plurality of electrodes is disposed within one of the plurality of apertures (para. 35 the holes in the heart structure are filled with a plug, 46 containing a helix, 42 which is connected to a lead 36 and is placed in the hole, these three elements are the electrode, para. 40 the electrode is attached to the heart but can have different types of configurations on the lead piece), [controller] simulate in the physical anatomical model electrical activity of the anatomical structure (para. 27-31 the system will simulate how a heart pumps and simulate a number of heart procedures using the leads and tools, under broadest reasonable interpretation it is understood if the pumping of the heart is simulated then the physical model simulates an electrical activity occurrence).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the heart model containing different holes for the electrodes, as taught by Ellingson, with the simulated heart control system of Sliwa, for the purpose of creating a simulated heart system with a secure location to attach the electrodes in order to properly provide power to the simulated system.
In regards to claim 7, the system of Sliwa discloses the above mentioned, but fails to disclose, “the anatomical shell comprising an inside surface, wherein an end surface of each electrode of the plurality of electrodes is recessed with respect to the inside surface of the anatomical shell.”  Ellingson teaches, “the anatomical shell comprising an inside surface, wherein an end surface of each electrode of the plurality of electrodes is recessed with respect to the inside surface of the anatomical shell (para. 22- 24 the heart model is made from a mold out of a plastic material which has different chambers formed, the cambers are hollow and the heart is made of a semi-transparent plastic, the electrode lead is strung through the heart tubing and them is affixed with the plug in one of the holes of the heart).”  Therefore, it would have been obvious to one having ordinary skill in the art to have combined the heart model having apertures to fit the different electrodes, as taught by Ellingson, with the modified 
In regards to claim 9, Sliwa in view of Ellingson discloses the system of claim 6.  Sliwa further discloses, “the plurality of electrodes comprising a plurality of pairs of electrodes, each of the plurality of pairs of electrodes comprising a positive electrode and a negative electrode (para. 13 discussing fig. 2A-2D discussing the bi-pole pares of electrodes, which inherently means that the electrode pairs would have a negative and positive electrode, para. 35-37 a plurality of electrode pairs can be excited in the system).”
In regards to claim 10, Sliwa in view of Ellingson discloses the system of claim 9.  Sliwa further discloses, “wherein each of the plurality of pairs of electrodes is configured to generate an electric field having a magnitude that can be sensed by a mapping probe (para. 35-37 electrodes are excited creating an electrical field, para. 33 the mapping catheter, 24 is used to measure the electricity and voltage from the electrodes, para. 37-39 the bi-poles can determine the location of the catheter and the catheter can be used to sample the particular voltage).”
In regards to claim 12, Sliwa in view of Ellingson discloses the system of claim 6.  Sliwa further discloses, “the controller (fig. 1 drawing label 12, para. 32 discussing the system containing a control unit, 12) comprising: a switch circuit configured to selectively activate each of the plurality of electrodes (para. 32 the switch, 18 is part of the control unit, 12, para. 37 the switch, 18, controls the patch of electrodes, 22 and will activate a particular patch of electrodes)); 23FBD Ref. No.: 432469.004487BSSI Ref. No.: 16-0557US01a memory comprising a program component, the program component comprising computer-executable instructions (para. 37 system contains a memory which stores a software used to filter and identify the patch of electrode excitation); and a processor (para. 34 the processor is used to control the ECU, 12 and facilitate instructions from the memory and the software instructions controlling excitation, inherently the processor would also help provide power to the system since it controls the electrode excitation).”  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 20170143414) in view of Ellingson et al. (US 20050130107), as applied to claim 6 above, in further view of Min et al. (US 20150250934).
In regards to claim 8, the modified system of Sliwa discloses the above mentioned, but fails to disclose, “wherein the anatomical shell is formed from a three-dimensionally printed polymer.”  Min teaches, “wherein the anatomical shell is formed from a three-dimensionally printed polymer (para. 47 a 3D model of the heart can be printed out of an electro-active polymer polymer).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the heart model created from an electro-active polymer, as taught by Min, with modified simulated heart model of Sliwa, for the purpose of creating a training system in which the heart model is made up of a rigid material in order for the simulated cardiac model to retain its shape when electrodes are attached and removed.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 20170143414) in view of Ellingson et al. (US 20050130107), as applied to claim 6 above, in further view of Tsukada et al. (US 20140303470).
In regards to claim 11, the modified system of Sliwa discloses the above mentioned, but fails to disclose, “wherein the electrode is configured to be driven with approximately 0.1 volts.”  (para. 322 the biological electrodes have a voltage that can be applied between a range of 0.1-18 volts).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the electrode having a particular range of voltage that can be applied, as taught by Tsukada, with the modified simulated heart system of Sliwa, for the purpose of creating a simulated heart system in which the voltage administered from the electrodes is similar to that of a biological system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 20170143414) in view of Ellingson et al. (US 20050130107), as applied to claim 12 above, in further view of Zhu et al. (US 20180315347).
In regards to claim 13, the modified system of Sliwa discloses the above mentioned, but fails to disclose, “wherein the controller is configured to cause the power supply to deliver the electrical energy according to an arrhythmia pattern to cause the plurality of electrodes to simulate a propagating cardiac electrical signal corresponding to an arrhythmia.”  Zhu teaches, “wherein [a] controller is configured to cause [a] power supply to deliver the electrical energy according to an arrhythmia pattern to cause the plurality of electrodes to simulate a propagating cardiac electrical signal corresponding to an arrhythmia (para. 89 the system controller, 60 will distribute energy to the electrodes, 52 to simulate a cardiac arrhythmia).”  .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 20170143414) in view of Ellingson et al. (US 20050130107), in further view of Zhu et al. (US 20180315347), as applied to claim 13 above, in further view of Seegerer et al. (US 20170185740).
In regards to claim 14, the modified system of Sliwa discloses the above mentioned, but fails to disclose, “wherein the controller is configured to prevent electrical energy from being delivered to one or more pairs of electrodes to simulate scar tissue.”  Seegerer teaches, “wherein the controller is configured to prevent electrical energy from being delivered to one or more [areas] to simulate scar tissue (para. 27 the system simulates the excitability of different areas of the heart, one of which is scar tissues or dead cells which would show a delay in electrical signals or no electrical signals, para. 49 the scar zone will simulate the delay in electrical activity as it reaches the scar tissue and eventually no electricity will be presented to represent accurately the different tissues).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined simulating the scar tissue of the heart electrical activity, as taught by Seegerer, with the modified simulated heart system of Sliwa, for the purpose of creating a simulated heart system that accurately simulates the different tissues in the heart and how they simulate electrical activity.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 20170143414) in view of Ellingson et al. (US 20050130107), as applied to claim 6 above, in further view of Mahapatra et al. (US 20120043858).
In regards to claim 15, the modified system of Sliwa discloses the above mentioned, but fails to disclose, “each of the plurality of electrodes comprising a mixture comprising approximately 50% carbon black and approximately 50% silver epoxy.”  Mahapatra teaches, (para. 32 discusses having an electrode which is made up of silver-epoxy and carbon-black, it is discussed that the silver or carbon is about 60% of the weight of the electrode, this means that the electrode would be 60% silver or carbon and then 40% of the other which would read on approximately 50% of each).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the electrode being made of a mix of silver and carbon, as taught by Mahapatra, with the modified heart system of Sliwa, for the purpose of creating a simulated heart system that is made of highly conductive materials in order to accurately allow for electricity to be transferred. 
In regards to claim 16, Sliwa in view of Ellingson in further view of Mahapatra discloses the system of claim 15.  Sliwa further discloses, “each of the plurality of electrodes having an approximately cylindrical shape (para. 58 the electrodes have a cylindrical shape).”
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 20170143414) in view of Ellingson et al. (US 20050130107), in further view of Mahapatra et al. (US 20120043858), as applied to claim 16 above, in further view of Eichhorn et al. (US 20150064675).
In regards to claim 17, the modified system of Sliwa discloses the above mentioned, but fails to disclose, “wherein each of the plurality of electrodes comprises a diameter of approximately two millimeters.”  Eichhorn teaches, “wherein each of the plurality of electrodes comprises a diameter of approximately two millimeters (para. 30 the system contains electrodes which the diameter of the electrodes is between 0.2-100mm, para. 44 discusses the electrodes are used in a simulated heart model).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the . 
Response to Arguments
Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive. The Applicant argues that Sliwa fails to disclose a “physical anatomical model assembly” as recited in claim 6.  The Applicant further states that in paragraphs 32-34 the system may be configured to map and create a 3D model of the heart, and thus it is not a physical anatomical model assembly, as claimed.  The Examiner points out that the argument is considered moot due to the claim has been amended to specify that the anatomical model is a physical anatomical model.  The Examiner also points out that Sliwa teaches of a system which contains a plurality of electrodes that can attach to a heart as discussed in paragraphs 32-33.  The system also has the capability of creating a model of the heart as discussed in paragraphs 32-33, but this model is used to assist in the placement of the electrode assemblies on the heart, as discussed further in paragraphs 32-33.  Further, the Examiner points out that the newly amended limitation is taught by the secondary reference of Ellingson which teaches of a heart model as discussed in paragraphs 19-21.
Next, the Applicant states that the controller fails to deliver electrical energy to the anatomical model.  The Examiner points out that this argument is moot due to the newly amended limitation.  Further, the Examiner points out that the combination of Sliwa and Ellingson would disclose the newly amended limitation.  As stated in paragraphs 37 and 38 of Sliwa the controller provides the electrodes with an excitation of the electrodes to help pump the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/            Examiner, Art Unit 3715                

/JAMES B HULL/            Primary Examiner, Art Unit 3715